Several errors took place on the trial which is under review, in the first place the Justices erred in referring the set off to the Jury. This, for the reason that the debts were not mutual; in other words, due to and from the same persons. The plaintiffs had a joint demand against the defendant, and the defendant a separate demand against one of the plaintiffs. The demands, then, were not adapted to the payment of each other. Secondly: the Jury committed error, both in allowing the set off to a partial extent, and in finding for one plaintiff and against the other. Such a form of verdict (other *157difficulties out of the way) is not sanctioned by the rules of Law and pleading.
For these several reasons I have granted the motion of the petitioner, and ordered a new trial below.
MARSHALL J. WELLBORN, j. s. c. c. c.